DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan US 2005/0055989.

Claim 1, Morgan ‘989 teaches a latch element (32) comprising: a first end (edge of 36) and a second end (edge of 42) spaced laterally from the first end, an engagement portion (33-35) disposed between the first end and the second end, the engagement portion capable of engaging a filter element housing, a clip portion (36) disposed at least partially between the engagement portion and the first end, the clip portion 
Claim 2, Morgan ‘989 further teaches the second end is capable of rotating between a first position and a second position (fig. 1). The recitation of the handle portion being adjacent a top surface of a filter media and displaced away from the filter media does not provide any further structural limitations as the filter media is not positively recited as part of the claimed invention.
Claim 3, Morgan ‘989 further teaches the clip portion (36) capable of engaging a detent portion of an inner surface of a filter housing (fig. 1-3). The recitation of the clip portion engaging the detent portion when the second end is in the first position and the 
Claim 10, Morgan ‘989 further teaches the handle portion comprises a touch surface adjacent the second end and a handle opening defined between the engagement portion and the second end, the touch surface capable of facilitating rotation of the second end about the engagement portion between a first and second position (fig. 1-3). The recitation of the handle portion being adjacent a top surface of a filter media and displaced away from the filter media does not provide any further structural limitations as the filter media is not positively recited as part of the claimed invention.



Claim 11, Morgan ‘989 teaches a filtration system comprising: a filter element (12) comprising a filter element housing (14) and filter media (30), a filter housing (10) and a latch element (32) comprising: a first end (edge of 36) and a second end (edge of42) spaced laterally from the first end, an engagement portion (33-35) disposed between the first end and the second end, the engagement portion configured to engage the filter element housing, a clip portion (36) disposed at least partially between the engagement portion and the first end, a handle portion (42) adjacent to the second end, the handle portion configured to engage the filter element and facilitate removal of 

Claim 12, Morgan ‘989 further teaches the filter housing comprises a detent portion (at 26) on an inner surface thereof, wherein the second end is capable of rotating about the engagement portion between a first and second position, in the first position the handle portion is adjacent a top surface of the filter media of the filter element and in the second position the handle portion is displaced away from the first position in a direction away from the filter media (fig. 1-3).
Claim 13, Morgan ‘989 further teaches the clip portion is capable of engaging the detent portion when the second end is in the first position and the clip portion is capable of disengaging the detent portion when the second end is in the second position (fig. 1-3).
Claim 20, Morgan ‘989 further teaches the handle portion comprises a touch surface adjacent the second end and a handle opening defined between the engagement portion and the second end, the touch surface capable of facilitating rotation of the second end about the engagement portion between a first and second position, in the first position the handle portion is adjacent a top surface of the filter media and in the second position the handle portion is displaced away from the first position in a direction away from the filter media (fig. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan US 5,137,632 in view of Morgan US 2005/0055989.

	Claims 1 and 11, Morgan ‘632 teaches a filtration system comprising: a filter element (10) comprising a filter element housing (34) and filter media (38), a filter housing (12) and a latch element (44) comprising: a first end (at 48) and a second end (at 50) spaced laterally from the first end, an engagement portion (44) disposed between the first end and the second end, the engagement portion configured to engage the filter element housing, a clip portion (46) disposed at least partially between the engagement portion and the first end, the clip portion comprising a first arm extending in an at least partially axial direction, the first arm and the engagement portion together defining an engagement detent, the filter element housing disposed within the engagement detent, and a handle portion (50) adjacent to the second end, the handle portion configured to engage the filter element and facilitate removal of the filter element from the filter housing (fig. 1-2, see annotated figure below). Morgan ‘632 does not teach an end of the clip portion extending from an end of the handle portion in 
	The recitation of the clip portion and engagement portion extending in first and second directions from an end of the handle is merely a recitation of a rearrangement of the handle to the location indicated in the annotated figure below. Morgan ‘989 teaches a latch element similar to that of Morgan ‘632 where the handle is located in the area indicated in the figure below (see figures 1-3, handle (42) of Morgan ‘989). Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Providing the handle in the location taught by Morgan ‘989 would then provide an end of the clip portion extending in a first direction from an end of the handle portion and an end of the engagement portion extending in a second direction form the end of the handle portion where the first and second directions are different. Additionally, changing the position of the handle in Morgan ‘632 would not modify the operation of the device as the filter would still be able to be inserted into the housing with the latching holding the filter in place and the handle would still be able to be grasped to lift the filter out of the housing. The recitation of the clip portion moving in an axial direction in response to axial movement of the second end away from the filter media is a process limitation. Placing the handle in the location taught by Morgan ‘989 would provide for the clip portion to be able to move in an axial direction in response to axial movement of the second end away from the filter media.

    PNG
    media_image1.png
    502
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    639
    934
    media_image2.png
    Greyscale


	Claims 3 and 7-8, Morgan ‘632 further teaches a V-shaped clip portion (see above), the V-shaped clip portion capable of engaging a detent portion of an inner surface of a filter housing and comprising a base portion, the first arm and a second flexible arm, the base portion adjacent to the engagement portion, the first arm extending from the base portion away from the second end, the second flexible arm extending from the first flexible arm toward the first end (fig. 1-2). The recitation of the clip portion engaging the detent portion when the second end is in the first position and the clip portion disengages the detent portion when the second end transitions to the second position is a process limitation that does not add any further structural limitations as the filter housing and detent portion are not positively recited as part of the claimed invention.
	Claim 9, Morgan ‘632 further teaches the second flexible arm comprises a protruding member (the end portion) capable of engaging a detent portion (fig. 1-2). The recitation of the second flexible arm flexing radially inward toward the second end as the protruding member passes the detent portion is a process limitation that does not provide any further structural limitations as the detent is not part of the claimed invention.

	Claim 12, Morgan ‘632 further teaches the filter housing comprises a detent portion (between 26 and 28) on an inner surface thereof, wherein the second end is capable of rotating about the engagement portion between a first and second position, in the first position the handle portion is adjacent a top surface of the filter media of the filter element and in the second position the handle portion is displaced away from the first position in a direction away from the filter media (fig. 1-2).
	Claims 13 and 17, Morgan ‘632 further teaches a V-shaped clip portion (46), the V-shaped clip portion comprises a base portion, the first arm and a second flexible arm, the base portion adjacent to the engagement portion, the first arm extending from the base portion away from the second end, the second flexible arm extending from the first flexible arm toward the first end, the V-shaped clip portion configured to engage the detent portion of the inner surface of the filter housing to couple the filter element within the filter housing, wherein the clip portion is capable of engaging the detent portion when the second end is in the first position and the V-shaped clip portion is capable of 
Claims 18 and 19, Morgan ‘632 further teaches the V-shaped clip portion is configured to engage the detent portion with a portion of the second flexible arm to couple the filter element within the filter housing, the V-shaped clip portion is capable of engaging the detent portion when the second end is in the first position and the V-shaped clip is capable of disengaging the detent portion when the second end is in the second position (fig. 1-2, col. 2, lines 44-65); the second flexible arm comprises a protruding member (the end portion) configured to engage the detent portion, the second flexible arm is capable of flexing radially inward toward the second end as the protruding member passes the detent portion (fig. 1-2).
Claim 20, Morgan ‘632 further teaches the handle portion comprises a touch surface adjacent the second end and a handle opening defined between the engagement portion and the second end, the touch surface capable of facilitating rotation of the second end about the engagement portion between a first and second position, in the first position the handle portion is adjacent a top surface of the filter media and in the second position the handle portion is displaced away from the first position in a direction away from the filter media (fig. 1-2).

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim 11 have been addressed in the body of the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778